Citation Nr: 0302316	
Decision Date: 02/06/03    Archive Date: 02/19/03

DOCKET NO.  02-04 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from January 1968 to August 
1969.  He died in February 2001.  The appellant is the 
veteran's widow.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Denver, Colorado (RO) which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  The appellant was notified of the evidence needed to 
substantiate her claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.  The veteran's death certificate shows that he died in 
February 2001 as a consequence of end stage liver disease due 
to hepatitis C.

3.  At the time of the veteran's death, service connection 
was in effect for post-traumatic stress disorder (PTSD) and 
bilateral hearing loss.  A 70 percent disability evaluation 
was in effect for his PTSD and a 10 percent disability 
evaluation was in effect for his bilateral hearing loss; the 
veteran was in receipt of a total disability evaluation on 
the basis of individual unemployability.

4.  No periodic monthly benefits were due and unpaid to the 
veteran for a period of two years prior to his death.


CONCLUSION OF LAW

The criteria for the payment of accrued benefits have not 
been met.  38 U.S.C.A. § 5121, 5103, 5103A, 5107(b) (West 
1991 & Supp. 2002); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.159); 
38 C.F.R. § 3.1000 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the appellant's claim that she 
should be awarded any accrued benefits that the veteran may 
have been entitled to at the time of his death.

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all claims for VA benefits and provides, among 
other things, that the VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2001); 66 Fed. Reg. 45, 630 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. § 3.159).

First, the VA has a duty under the VCAA to notify the 
appellant and her representative of any information and 
evidence needed to substantiate and complete her claim.  The 
rating decision and the statement of the case issued in 
connection with the appellant's appeal, as well as additional 
correspondence to the appellant, have notified her of the 
evidence considered, the pertinent laws and regulations, and 
the reason that her claim was denied.  The RO indicated that 
it would review the information of record and determine what 
additional information is needed to process the appellant's 
claim.  The RO also informed the appellant of what the 
evidence must show in order to warrant entitlement to accrued 
benefits and provided a detailed explanation of why such 
benefits were not granted.  In addition, the statement of the 
case included the criteria for granting entitlement to 
accrued benefits, as well as other regulations pertaining to 
her claim.  Similarly, letters to the appellant, from the RO, 
notified the appellant as to what kind of information was 
needed from her, and what she could do to help her claim.  
See Quartuccio v. Principi, 16 Vet. App.  183,187 (2002) 
(requiring VA to notify the veteran of what evidence he was 
required to provide and what evidence the VA would attempt to 
obtain).  Under the circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.

Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate her claim.  In 
this regard, the veteran's service medical records, VA 
medical records, and the veteran's death certificate are of 
record.  The appellant and her representative have not made 
the Board aware of any additional evidence that should be 
obtained prior to appellate review.  Likewise, the Board is 
not aware of any additional evidence that needs to be 
obtained in this appeal, and the Board is satisfied that the 
requirements under the VCAA have been met.  As such, the 
Board finds that the duty to assist was satisfied and the 
case is ready for appellate review.  See Bernard v. Brown, 4 
Vet. App. 384, 392-394 (1993).  See also VAOPGCPREC 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747) (1992). 

An October 1998 rating decision indicates that the veteran 
was service-connected for PTSD, assigned a 70 percent 
disability evaluation, and for bilateral hearing loss, 
assigned a 10 percent disability evaluation.  In addition, 
the rating decision reflected that the veteran received a 100 
percent disability evaluation rate based on his individual 
unemployability, and that he had received this total 
disability evaluation since April 1994.  September 1999, 
February 2000, and February 2001 letters to the veteran, from 
the RO, confirm the veteran's receipt of total disability 
compensation due individual unemployability.

The veteran's death certificate shows that he died on 
February [redacted], 2001, and that the immediate cause of death was 
end stage liver disease due to hepatitis C.

A July 2002 rating decision granted service connection for 
the cause of the veteran's death on the basis that the 
veteran's service-connected PTSD was a contributory cause of 
death.  The accompanying letter stated that entitlement to 
Dependency and Indemnity Compensation (DIC) benefits and 
basic entitlement to Dependents' Educational Assistance under 
Chapter 35, Title 38, United States Code, were also granted.

The law provides that certain accrued benefits may be payable 
upon the death of a beneficiary.  Except as otherwise 
provided, periodic monetary benefits to which a veteran was 
entitled to at death under existing ratings or decisions, or 
those based on evidence in the file at the date of death, and 
due and unpaid for a period not to exceed two years, shall, 
upon the death of such veteran, be paid to the veteran's 
surviving spouse.  38 U.S.C.A. § 5121 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.1000 (2002).  In order for a surviving 
spouse to be entitled to accrued benefits, the veteran must 
have had a claim pending at the time of his death for such 
benefits or else be entitled to them under an existing rating 
or decision.  See Jones v. West, 136 F.3d 1296, 1299 (Fed. 
Cir. 1998).
  
The Board finds that the evidence of record does not 
establish that the appellant is entitled to accrued benefits 
for the veteran's claim of service connection.  The Board 
points out that the veteran did not have any active claims 
pending at the time of his death.  Furthermore, even if a 
claim was filed prior to the veteran's death, no accrued 
benefits could be paid to the appellant.  This is because 
38 U.S.C.A. § 5121 specifically limits payment of accrued 
benefits to those due and unpaid to the veteran for a period 
not exceeding two years prior to his death.  In this case, 
the veteran was in receipt of a total disability evaluation 
based on individual unemployability for more than two years 
prior to his death, and, therefore, no additional 
compensation benefits were due and payable at the time of his 
death.  Accordingly, the Board finds that there were no 
accrued benefits due and unpaid to the veteran for a period 
of two years prior to his death.  Therefore, the appeal is 
denied.

In conclusion, the Board finds that the preponderance of the 
evidence is against the claim of entitlement to accrued 
benefits.


ORDER

The payment of accrued benefits is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

